       Case 2:16-cr-00631-DAK-PMW Document 173 Filed 12/20/18 Page 1 of 4




JOHN W. HUBER, United States Attorney (#7226)
VERNON G. STEJSKAL, Assistant United States Attorney (#8434)
MICHAEL GADD, Special Assistant United States Attorney (#13704)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone: (801) 524-5682


                          IN THE UNITED STATES DISTRICT COURT

                           DISTRICT OF UTAH, CENTRAL DIVISION



 UNITED STATES OF AMERICA,                                  Case No. 2:16 CR 631 DAK

                   Plaintiff,
                                                            SUPPLEMENTAL NOTIFICATION
 vs.                                                        OF COMPLIANCE AND REQUEST
                                                            FOR RECIPROCAL DISCOVERY
 AARON MICHAEL SHAMO,
                                                            Judge Kimball
                   Defendant.




        The United States of America, by and through the undersigned, hereby files its

supplemental notification of compliance with its discovery obligations in this case and

request for reciprocal discovery from the defendant.

        The United States gives notice that the following is being or has been provided to

counsel for the defendant:

//

//

//
      Case 2:16-cr-00631-DAK-PMW Document 173 Filed 12/20/18 Page 2 of 4



 Description                    Bates Number
 Discovery produced:
                                001-007-024-00001
         NOC 14                 001-007-025-00001
                                001-007-026-00001
                                001-007-027-00001
                                001-007-028-00001
                                001-007-029-00001
                                001-007-030-00001




The United States continues to make available forensic data from seized electronic devices. Parties who
seek to obtain their own copy of the forensic data have been asked to provide an 8TB hard drive and a
3TB hard drive to the United States Attorney’s Office.


As additional discoverable material becomes available, such material will be provided

within a reasonable time. Throughout this case, the United States will provide material

discoverable under Rules 16 and 26.2 of the Federal Rules of Criminal Procedure and the

Jencks Act without requiring the defendant to make a specific request for such material.

Upon the request of the defendant, the United States will permit and facilitate the

defendant’s own inspection, copying or photographing of those items described/defined

in Rule 16(a)(1)(E).

       The United States also hereby requests disclosure of evidence by the defendant

(also known as reciprocal discovery) pursuant to Rule 16(b) of the Federal Rules of

Criminal Procedure and DUCrimR 16-1(c). By providing Rule 16 discovery without

requiring a specific request from the defense, the United States invokes a reciprocal

obligation on the defendant under DUCrimR 16-1(c), which states that the defendant

must allow the government to inspect and to copy the following, as further defined in

Rule 16 of the Federal Rules of Criminal Procedure:
     Case 2:16-cr-00631-DAK-PMW Document 173 Filed 12/20/18 Page 3 of 4



              a.     Documents and tangible objects the defendant intends to introduce
                     as evidence at trial;

              b.     Reports of examinations and tests the defendant intends to introduce
                     at trial or that were prepared by a witness whom the defendant
                     intends to call at trial; and

              c.     A written summary of the testimony of any expert the defendant
                     intends to use a trial under Federal Rules of Evidence 702, 703 and
                     705.

The United States requests that the defendant provide to the government at a reasonable

time before trial, but no later than five working days before trial, copies of the material

referenced in this paragraph. Further, the United States requests continuing compliance

with the reciprocal discovery following the initial disclosure.

       The United States also hereby requests all written and recorded statements by any

witness other than the defendant whom the defendant intends to call at trial or a

hearing covered by the Jencks Act or Rule 26.2 of the Federal Rules of Criminal

Procedure.

       DATED this 20th day of December, 2018.

                                                  JOHN W.HUBER
                                                  United States Attorney

                                                  /s/ Michael Gadd
                                                  MICHAEL GADD
                                                  Special Assistant United States Attorney
     Case 2:16-cr-00631-DAK-PMW Document 173 Filed 12/20/18 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I am an employee of the United States Attorney’s

Office, and that a copy of the foregoing SUPPLEMENTAL NOTIFICATION OF

COMPLIANCE was made available VIA USAFX to all parties named below, this 20th

day of December, 2018.

Gregory G. Skordas
Attorney for Def. Shamo (1)
560 South 300 East Suite 225
Salt Lake City, Utah 84111
gskordas@schhlaw.com

Daryl Sam
Attorney for Def. Shamo (1)
5955 S. Redwood Rd., Suite 102
Salt Lake City, Utah 84123
Daryl.sam@gmail.com




                                       /s/ Yvette Laughter
                                       Litigation Support Specialist
